Title: To Thomas Jefferson from Patrick Gibson, 15 August 1821
From: Gibson, Patrick
To: Jefferson, Thomas


Dear Sir
Richmond
15th Augt 1821
If in the request I am about to make, there is the smallest impropriety, I trust in your goodness to excuse it—I am extremely desirous of procuring for one of my boys a Midshipman’s warrant, and should feel myself much indebted to you if you would afford me your influence in obtaining it—the lad is in his fourteenth year, very active and robust, and anxious to go to sea—and altho in time of peace it holds out nothing very promising, the prospect of promotion being distant—yet as I find it now very difficult to maintain a family of eight children, or to procure employment for those capable of it, I know nothing better that I can do, than to obtain for him a situation in which he may have an opportunity of serving his Country with honor With much respect I am Your obt ServtPatrick Gibson